                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 1:19-cv-05243-DLC Document 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4 Filed 06/05/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    06/04/19 Page 1 of 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                       }                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                                                                                                  }                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                           "                               #                   $                                   %                           "               &                                   $                                                   '                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡                                               ¢                           ¡                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         £




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                               +                       ,                                   -                               .                                       /                                       -       0                       0                                                       1                   2                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "                                                       "               7                                           8                                                       &                   $                           "           '                       9                           :                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6                                                   4                                                                                                                                                                                                                                                                                                                                                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¤                                                                                                                                                                                                                                                                                                                                                      ¥                                                       ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;                                                           <           0                                           <                                       .                               =                                                               ,                                               .                                                   /                                   1       2                       3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >                                       ?                                                                           @                                                                                                               @                                                                                   A                                                                   B                                                       >                                                   C                           B                                                                               D                                                                                       E                                                       C                       F                                           C                       G                                               D                                                                   E                                                       H                                       C                   A                                           B




    I                   '                       J



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¤                                                                                                                                                                                                                                                                                              ¥                                                                           ¦


                                                                                        1           ;                                               <           0                       <                               .                           =                               ,                               .                               /                           K           2                                       .                                   ,                                       L                                               <                                               ,                               .                           =                                                           ,                               =                                           =                                                   M                                           <                           2                                       2                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        §                                   ¨                                                                                                                                  ¡                                                                                                                     ¢                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¦                                                       ©                                                                                      ¢                                                                                                                                                                       ª                                                                                                                                                                                                                               «                                                                   ª                                           ¬                                           ­                                               ®                                       ¯                                                   °                                                                                                                                         ±                                               ¡                                                                                                                ¢                                   ²                                                  ¢                   ¡                                                                      ¥                           




                                                                                                                                                                                                8                                                                               7                           N                               O                                                       #                       P                                                   "                       $                                       Q                                               N                           #                                                   R                                               S                                                   S                                   9                                                                                                   (                                   "                               7                                           S                                       T                                                       N                                                   U                                                           N                           "           9                                                           #                       $                                                                   V                                                   '                           P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                           \
                                                                                                                                                                                                W                                                                           "                       $                   Q                                               "               9                                                       X                                                                   Y                                                   T                                   N                           V                                                           #                                                   N                                       (                           $                                       S                                               %                                                                               #                                                       S                           %                                                                               "                           &                                               S                                                               '                                       (                                               $                               Q                                                       "                           #                                                   #                                       P                                                       Z                                                                           Z                                                                                   '                                       9                                           #                                       '                       9                                                       V                                                   '                                               P                                                           [                           9                                   '                                   $                       &                           '                       P                                   9                                       $                                   "           9                                   U                                       $                   Q                               S                           T                       N                   V                                       V                                       '                   P                                   %                       S                               &                       S                       "                               S                       T                                   "               $                                                                                                   '                       %                       ]                       ^                                   T                   N           V                       #                   "       (           V                           '       P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4




    N       %                           S                           $                       Q                                   S                                           _                                                   9                                   "                           $                               S                           T                                                   `                                                   $                               N                           $                           S                                       #                                                   '                               %                                                           N                                                           _                                                                                   9                                                                           "                       $                                               S                                       T                                                               `                                           $                                           N                       $                                           S                       #                                                                       N                                               U                                           S                           9                                                           &                                               V                                                   a                                                       '                           %                                                                       N                                   9                                                       '                       (                                   (               "                               &                               S                                   %                                                   '                                       %                                           S                           Z                                       b                                   7           '                                   V                                                   S                               S                                           '                       (                               $               Q                       S                               _                                       9                               "       $                           S                       T                                   `                       $                           N               $           S                           #                               T                   S                       #                       &                       %               "       R                       S               T                                   "       9                                       c                       S                       T                                                                                           "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5               d               5                   6                               4               5




                                                                                                                                                                                    )                                                                               )                                                                                                                                                                                                                       )                                               \
e                                                       Y                   X                                                       [                       N                                                       [                       X                                                                                       '                               %                                               [                               f                                                                                                                                                                                           V                                                           '                       P                                                                               Z                                                                                       P                                                                       #                                           $                                                           #                               S                           %                                                                                                               S                                                       '                       9                                                                               $                               Q                                                   S                                           b                                                                           7                               N                                                   "           9                                           $                               "                           (                                       (                                       N                       9                                                           N                   9                                                   #                           O                                                                   S                               %                                           $                       '                                           $           Q                               S                                       N                               $                           $                           N                               &                       Q                                   S                       T                               &                           '                   Z                                       b                               7               N                           "       9                   $                                       '                           %                           N                                       Z                               '                   $                   "               '                       9                                   P                   9                               T           S                       %                                                       P                       7               S               Y           X                           '               (




                    5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               d




$       Q                               S                           c                                                   S                       T                               S                           %                                   N                       7                                                                                                   P                               7                               S                                       #                                                   '                                       (                                                                                                               "                                                               "                           7                                                   e                                                               %                                                   '                                                                   &                                   S                                       T                                   P                                                   %                                                       S                                                                                               I                                               Q                                                               S                                                       N                               9                                                                           #                               O                                                                               S                           %                                                               '                                       %                                       Z                                                       '                                   $                           "                       '                                           9                                                       Z                                                           P                                               #                       $               R                               S                                           #                               S                                           %                                                       S                               T                                       '                           9                           $           Q                               S                               b                                   7               N                           "       9                           $               "               (                       (                           '                   %                               b                   7               N                           "           9                   $                   "               (       (               g                   #                           N               $       $                       '           %               9                           S       V               a




                                                                                                                                                                                                                                                                                                                d                                                                                                                                                                                                                                                                                                               6                                                                                   4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4




O                           Q                               '                                   #                           S                                           9                               N                               Z                                                               S                                                       N                               9                                       T                                                                           N                               T                                       T                           %                                           S                                           #                   #                                                               N                                               %                                       S                                                           J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                               ¡                                                                                                                                                                                        ¦                                                                                                                                                                                                                                                                                                           ´                                                               ¡                                           ¢                       ¥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ®                                                           §                                                                   ³                                                                   ¡                                       ¥                                                                                                                                                                                                                                                                                                                      µ                                                                                                                                                                                                                                                                      ¶                               ¶                                                                  ¥                                                                           ·                                       ¢                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸                                                                                                                  ´                                                                                           ¹                                                                                                                                         º                                                                          ¸                                                                       ¹                                                                                                       §                                   »                                           »                                                           §                                           »




                                                                                                                                                                                                h                                   (                           V                                                           '                           P                                                               (                               N                                       "                           7                           $                               '                                                   %                                       S                                       #                           b                                                   '                                               9                                                                           T                                                           a                                           i                               P                                                       T                                           U                                   Z                                                                               S                                   9                                       $                                                                   R                                       V                                                                   T                                                                   S                                                   (                               N                               P                                               7                       $                                                           O                                               "                       7                   7                           R                                               S                                                               S                               9                                   $                               S                           %                           S                                   T                                       N               U                               N                                   "               9                                                   #                       $                                   V                                   '                   P                                   (                   '                       %                           $           Q                               S                                   %                   S                           7       "                       S                       (                           T                           S               Z                                   N                       9                                   T                       S               T                           "               9                           $               Q                               S                               &               '                   Z               b                   7           N           "       9               $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




j                               '                   P                                                               N                       7                       #                       '                                                   Z                                                       P                                               #                           $                                           (                               "                       7                               S                                           V                                               '                               P                                                   %                                                   N                               9                                                               #                                   O                                                                                                           S                                           %                                                   '                                   %                                                               Z                                                                           '                                           $                               "                       '                                               9                                                                   O                                                                       "                       $                                       Q                                                                               $                   Q                                                   S                                                                           &                               '                       P                               %                       $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                               l                                               m                                   n                                   o                                                       p                           q                                               k                                       p                                           r                               n                                   s




!                               N           $                           S                                   J




                                                                                                                                                                                                                                                                                                            6/5/2019                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /s/ J. Gonzalez
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -           u                       .                       ,                       /               v                   M           <                                   w           0                               x                           +               <               M           y                       w                           M                       ;                               <       z                       v                   /       {                           x                       +               <               M   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:19-cv-05243-DLC Document 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4 Filed 06/05/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        06/04/19 Page 2 of 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¼                                                                      ½                               




            "                           "           7                   8                           &                   $                           "               '                       9                                                       :                                                                               '




    6                   4                                                                                                                                                                                                                                                                                                                                                               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A                                                                   A                                                               À                                                   A                                   À                                                       >                   Á                                                                                       F                                           C                               E                                               Á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¾                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                                           ¿




                                                                                                                                                                                                                                                                                                                                                                                            Â                               Ã                                               Ä                                           Å                           Æ                                                           Æ                   Ç                                                   È                                   É                       Å                       Ê                                                   Ë                                                       Æ                           Ä                                   Ê                                       Ì                                       Í                   Î                                                           Ë                                           Ê                                               É                                           Ï                                                   Ç                                   Ð                                   Å                           Í                       Ç                                   Î                                                               Ñ                                                           Å                       É                       Ä                                                                           É                           Ä                               Ç                               È                       Ê                               Ì                           Ò                   É                               Ì                               Ë                                           Í           Ç                           Æ                                           Æ                   Ò                   Ç                       Ó                               Ì                               Å                       Ò                       Ç                               Î                                               Ï                                       Ô                                                   Õ                                                       Ç                               Î                           Ö                               ×                                                   Ö                                       Ø                                   Å           Ù           Ö               Ú               Ö               Û               Â       Í   Ü           Ü




                                                                                                                    I                                   Q                                   "                       #                                           #                               P                                                   Z                                                                               Z                                                                       '                                       9                                                   #                                           (                                       '                                   %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                               .                       ,                           L                                           <                                           w                   0                                       -               .                   =                                       -                   Ý                               -                   =                                               v                               ,                                   +                                       ,                       .                           =                                                       /                       -           /                               +               <                               Þ                                       -   0                                                       ,                               .                                   {                       3




O               N               #               %               S                       &               S                   "                                                       S                                   T                                           R                                                       V                                                                                   Z                                                                               S                                                       '                                   9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1                               =                                       ,                                   /                   <           3




                                                                                                                                            4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5




                                                                                                                    u
                                                                                                                                                                                                h                                           b                                               S                                       %                                           #                                   '                                   9                                                       N                                           7                       7               V                                                                       #                           S                                   %                                                                                       S                           T                                               $               Q                                           S                                               #                           P                           Z                                                                   Z                                                                                   '                               9                                                       #                                       '                                   9                                                                   $               Q                                                               S                                                           "               9                                               T                                               "                                                       "       T                       P                                   N                           7                       N                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1   z                               +                   ,                       ß                   <               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '       %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1   =                               ,                       /               <           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       à




                                                                                                                    u
                                                                                                                                                                                                h                                               7                   S                                           (                               $                                                           $                   Q                                                           S                                                   #                           P                                               Z                                                               Z                                                                       '                                       9                                           #                                           N                               $                                   $                       Q                                           S                                       "               9                                                       T                                           "                                                                           "                       T                               P                                       N                                               7               g                           #                                                   %                                       S                               #                                       "                       T                                           S                                   9                               &                       S                               '                               %                                   P                           #           P                               N                                   7                           b                                       7                       N                           &               S                                       '                               (                                   N                           R                           '                                   T                                               S                                   O                                                               "               $                       Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                       .                       ,                       L                                           <                       3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a                                               N                               b                       S                   %                               #                       '                   9                                       '                               (                                           #           P                                           "                   $                   N               R                               7               S                                       N                               U                           S                                               N                       9                                                   T                                           T                                           "                       #                               &                   %                               S                   $                       "                   '                       9                                               O                           Q           '               %               S       #       "           T           S       #       $   Q       S   %           S           a




                                                                                                                    '                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                           N                                   9                                               T                                           Z                                                                               N                           "                                   7                       S                                   T                                                                   N                                                           &                                               '           b                               V                                       $                   '                                   $           Q                                       S                                   "               9                                       T                                   "                                           "               T                   P                                       N                       7               g                           #                               7                       N                               #                               $                           á                                   9                                                   '                           O                                                   9                                                   N                               T                                           T               %                   S           #           #                       '               %




                                                                                                                                                                                                            1           =                               ,                                       /                       <                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   à




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4




                                                                                                                    u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a           O   Q       '       "       #
                                                                                                                                                                                                h                                               #                               S                                   %                                                                                               S                                       T                                                       $                           Q                                                       S                                                       #                               P                                       Z                                                                       Z                                                               '                           9                                       #                                                   '                           9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                               .                       ,                                       L                                                       <                                                   w                   0                                           -               .                                   =                                   -                       Ý                           -               =                                               v                               ,                                   +   3




                                                                                                                                                                                                                                                                                                                                                                4




                                                                                                                                T                                           S                       #                               "               U                                   9                                                               N                                       $                               S                                       T                                                       R                                               V                                                           7                                       N                       O                                                                                   $                                       '                                                   N                               &                               &                               S                           b                                   $                                   #                                       S                                   %                                                                               "                           &                                       S                                               '                                               (                                       b                                   %                                           '                                       &                                           S                                           #                           #                                                               '               9                                       R                                   S                   Q                           N                           7           (                               '                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1           .                                           ,           L                           <                                       w           0                                   w                       M                   u                       ,                               .                           -               â                                   ,                   /           -                           w                               .               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '       %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1   =                               ,                       /               <           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       à




                                                                                                                    u
                                                                                                                                                                                                h                                           %                               S                               $                                   P                                                       %                               9                                                       S                           T                                                               $                           Q                                               S                                                           #                       P                                       Z                                                               Z                                                               '                           9                                           #                                       P                           9                                                   S                                   ã                                                       S                                       &                           P                                               $               S                                       T                                                               R                                               S                                           &                               N                           P                                                       #                                   S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '       %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        à




                                                                                                                    u
                                                                                                                                                                                                                                                    $                   Q                                                               S                                   %




                                                                                                                                                                                                                                                                                                                                                                                                                                                1               2                   z                                                   <                               ß                                   -   0               {                       3                                           å




                                                                                                                                                                                                        ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5




                                                                                                                æ                                                               V                                                       (                   S                                           S                                                   #                                                           N                           %                                               S                                                           ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                               '                               %                                                       $               %                           N                                                                                       S                           7                                                   N                               9                                                       T                                                           ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                       '                       %                                               #                           S                   %                                                                       "               &                           S                                   #                               a                               (                               '                           %                                       N                                           $                           '                       $               N           7               '               (               ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           »           ¦   »           »                                       5




                                                                                                                h                                           T                           S                                       &                           7                       N                                           %                                       S                                                                   P                                   9                                                   T                                                   S                           %                                               b                                               S                                   9                                               N                                   7               $                       V                                                       '                                       (                                   b                                       S                       %               i                                   P                                                   %                       V                                                                       $                       Q                                   N                                   $                                           $                       Q                                                   "                       #                                                       "                   9                                                   (                           '                                       %                               Z                                       N                   $                   "               '                       9                                           "           #                               $               %                               P                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5




!               N           $           S               J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                   M                                   Ý                           <               M                                   K       2                                       2                               -           u                           .                           ,                       /                   v                       M                               <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                       M               -               .                           /                   <                       =                                           .                                       ,                       L                                                       <                                       ,               .                   =                                                   /                   -               /       +           <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                               M                       Ý                       <                   M                                       K       2                                               ,                           =                           =                       M                       <                   2                   2




8               T                   T               "       $               "       '           9                                   N                                   7                                       "           9                                   (                                   '                                           %                                   Z                                                                               N                                   $                       "                               '                               9                                                           %                                       S                                           U                                   N                                           %                   T                                           "       9                                       U                                                               N                       $                   $               S                                   Z                                                                       b                                               $                           S                                           T                                               #                                       S                               %                                                                       "                           &                                           S                                   a                                       S                                   $                               &                                               J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4
